EXHIBIT 10.11

HealthStream, Inc. (the “Company”)

Summary of Director and Executive Officer Compensation

I. Director Compensation. Directors who are employees of the Company do not
receive additional compensation for serving as directors of the Company. The
following table sets forth current rates of cash compensation for the Company’s
non-employee directors. For fiscal year 2017, each director will receive an
annual retainer of $5,000, except for the Audit Committee Chair and Nominating
and Corporate Governance Chair, who will receive an additional annual retainer
of $7,500, and the Compensation Committee Chair, who will receive an additional
annual retainer of $2,000. Non-employee directors will also receive a $15,000
flat-fee for board and committee meeting attendance and participation in lieu of
per meeting fees.

In addition to the cash compensation set forth above, each non-employee director
is eligible to receive a nondiscretionary annual grant of restricted share
units. The restricted share units are granted annually and vest ratably over a
three year period.

II. Executive Officer Compensation. The following table sets forth the current
base salaries and fiscal 2016 performance bonuses provided to our executive
officers, including the individuals who the Company expects to be its Named
Executive Officers for 2016.

 

Executive Officer

   Current Base Salary    Fiscal 2016 Bonus Amount

Robert A. Frist, Jr.

   $310,000    $ —

J. Edward Pearson

   $293,000    $ —

Michael Sousa

   $283,000    $ —

Gerard M. Hayden, Jr.

   $268,000    $ —

Jeffrey S. Doster

   $265,000    $ —

Thomas Schultz

   $214,000    N/A

Base salary adjustments for 2017, bonus targets for 2017 cash bonuses, and 2017
equity grants for executive officers have not yet been determined by the
Compensation Committee.

III. Additional Information. The foregoing information is summary in nature.
Additional information regarding Director and Named Executive Officer
compensation will be contained in the Company’s 2017 Proxy Statement.